UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53451 ALTERNATE ENERGY HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-5689191 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 911 E. Winding Creek Dr., Suite 150, Eagle, Idaho (Address of principal executive offices) (Zip Code) (208) 939-9311 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and where posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filero Non- Accelerated Filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 13, 2012, there were 326,562,791 shares of common stock, $0.001 par value per share, outstanding. ALTERNATE ENERGY HOLDINGS, INC. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls And Procedures. 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 SIGNATURES 27 the terms “we”, “us”, “our”, “Company” , “AEHI” and “Alternate Energy Holdings” refer to Alternate Energy Holdings, Inc. and our wholly owned subsidiaries. PART I - FINANCIAL INFORMATION ALTERNATE ENERGY HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012AND DECEMBER 31, 2011, UNAUDITED September 30 December 31 ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Cash - Escrow Prepaid Expenses - Short-Term Investments - Total Current Assets PROPERTY AND EQUIPMENT - Net OTHER ASSET Payette County - Site Work - Total Other Asset - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITY Accounts Payable $ $ Accrued Payroll - Due To Related Party - Total Current Liabilities STOCKHOLDERS' EQUITY: Common Stock, par value $.001, 500,000,000 shares authorized; 326,562,791 issued and 326,162,791 outstanding and 325,962,791 issued and 325,562,791 outstanding, respectively Additional Paid in Capital Accumulated Other Comprehensive Income(Loss) - ) Treasury Stock (400,000 shares at cost) ) ) Deficit Accumulated During Development Stage ) ) Total Stockholders' Equity $ TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - ALTERNATE ENERGY HOLDINGS, INC. (A Development Stage Company) CONSOLIDATED INCOME STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE PERIOD FROM INCEPTION (AUGUST 29, 2005) THROUGH SEPTEMBER 30, 2012 (Unaudited) Three Months September 30 Three Months September 30 Nine Months September 30 Nine Months September 30 Inception to September 30 REVENUES $
